Citation Nr: 1203844	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral upper extremity peripheral neuropathy.

2.  Whether new and material evidence has been received to reopen a claim for service connection right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for a cold weather injury to the bilateral feet, claimed as frozen feet.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with a chronic low back strain.

9.  Entitlement to an initial compensable disability rating for left ear hearing loss.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, granted the Veteran's claim for service connection for left ear hearing loss and assigned an initial noncompensable disability rating.  The claims for service connection for frozen feet, tinnitus and right ear hearing loss as well as his claim for TDIU were denied.  In addition, his requests to reopen claims for service connection for bilateral upper and bilateral lower extremity peripheral neuropathy were denied.

The Veteran also appeals from a February 2009 rating decision which denied his claim for an increased disability rating for a lumbar spine disability and a January 2010 rating decision which denied his claim for service connection for PTSD.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board notes that a fee agreement from a private attorney, R. R., was received in February 2011.  However, the Veteran submitted a completed "Appointment of Veterans Service Organization as Claimant's Representative" (VA Form 21-22) properly appointing the Veterans of Foreign Wars as his representative and this authorization has not been withdrawn.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The Veteran's requests to reopen claims for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy were denied in a March 2008 rating decision.  Under 38 C.F.R. § 3.156(b)(2011), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA treatment records were received within one year of the March 2008 rating decision.  With consideration of 38 C.F.R. § 3.156(b)(2011) and the filing of a timely notice of disagreement in February 2009, the Board finds that January 2009 rating decision is on appeal as to these issues.


The RO denied entitlement to service connection for left lower extremity peripheral neuropathy in an unappealed March 2008 rating decision as there was no current diagnosed disability.  The instant claim for service connection for left lower extremity peripheral neuropathy is based on a new diagnosis (i.e., peripheral neuropathy), and must be adjudicated without regard to prior denials that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for left lower extremity peripheral neuropathy must be decided on its merits.
 
Subsequent to the issuance of the October 2008 Statement of the Case, the Veteran submitted evidence pertinent to the claim on appeal.  RO consideration of this evidence was waived in September 2011.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for right extremity tremors, to include as due to herbicide exposure, appears to have been raised by the Veteran during his August 2011 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for the lumbar spine disability and for bilateral hearing loss, as well as, the issues of entitlement to service connection for a cold weather injury to the bilateral feet and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral upper extremity peripheral neuropathy was last denied in an unappealed April 2006 rating decision as the evidence of record did not establish a current disability.

2.  Evidence submitted since the April 2006 rating decision does not relate to a fact necessary to substantiate the claim for service connection for bilateral upper extremity peripheral neuropathy, the absence of which was the basis of the previous denial.

3.  The claim for service connection for right lower extremity peripheral neuropathy was last denied in an unappealed April 2006 rating decision as the evidence of record did not establish a current disability.

4.  Evidence submitted since the April 2006 rating decision does not relate to a fact necessary to substantiate the claim for service connection for right lower extremity peripheral neuropathy, the absence of which was the basis of the previous denial.

5.  The Veteran's left lower extremity peripheral neuropathy was not present in service or for many years thereafter and is not etiology related to service.

6.  Extending the benefit of the doubt to the Veteran, tinnitus is as likely as not due to exposure to acoustic trauma during active service.

7.  The Veteran's current right ear hearing loss manifested during service.

8.  At a hearing held in August 2011 and in a subsequent August 2011 statement, both prior to the promulgation of a decision, the Board received notification from the Veteran that he wanted to withdraw the appeal with regard to his claim for a TDIU.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied service connection for bilateral 
upper extremity peripheral neuropathy, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the April 2006 rating decision, which denied service 
connection for bilateral upper extremity peripheral neuropathy, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 2006 rating decision, which denied service connection for right lower extremity peripheral neuropathy, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  Evidence received since the April 2006 rating decision, which denied service connection for right lower extremity peripheral neuropathy, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for entitlement to service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

6.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

7.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

8.  The criteria for withdrawal of the appeal with regard to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the Veteran's claim for service connection for right ear hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

The Veteran was provided with VCAA notice in an October 2007 letter with regard to the requests to reopen claims for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy as well as his claim for service connection for left lower extremity peripheral neuropathy.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter provided proper notice under Dingess.

An October 2007 preadjudication letter also informed the Veteran that his claims for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy had been previously denied.  This letter informed him of the need for new and material evidence to reopen this claim, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior April 2006 denial.  This letter provided proper preadjudication notice as required by Kent.  

Generally when the Board reopens a previously denied claim, when the RO did not reopen the claim, the Board must remand the case to the RO for a merits consideration under 38 U.S.C.A. § 7104 unless (1) the Board secures from the claimant a waiver of initial RO consideration or (2) determines that the claimant would not be prejudiced, under Bernard v. Brown.  4 Vet. App. 384 (1993).  This is because (1) it is only after reopening and adjudication on the merits that that the RO may assess the credibility of the evidence and (2) only after reopening should the RO determine the need for a VA medical examination or nexus medical opinion. However, if the RO has assessed the credibility of the evidence and determined whether an examination or medical opinion is needed then it has performed a de facto reopening and, under Bernard, there is no prejudice to the claimant and the Board may adjudicate the claim de novo.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

In this case, the RO considered the claim for service connection for left lower extremity peripheral neuropathy on its merits in a Supplemental Statement of the Case dated in March 2011 and May 2011.  The RO provided a detailed assessment of the evidence, including a December 2010 Memorandum containing a formal finding of a lack of information to corroborate exposure to Agent Orange and updated VA treatment records. Therefore, the Board finds the Veteran would not be prejudiced by addressing law which was previously considered by the RO, namely considering this claim on the merits.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  As the Veteran's claim for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy are not being reopened, VA examination is not required.  38 C.F.R. § 3.159(c)(4)(iii).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.     § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As detailed below, there is no evidence other than the Veteran's assertion linking the claimed left lower extremity peripheral neuropathy to his service, including his purported in-service herbicide exposure.  The Veteran's "conclusory generalized statement" of such a relationship does not meet the low threshold of an "indication" that such disorders have a causal connection or association with service, and is therefore insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues). The Veteran has not alleged a continuity of symptomology for his left lower extremity peripheral neuropathy, and the clinical evidence of record does not suggest such continuity.  A VA examination is, therefore, not required to decide this claim.

In a January 2005 VA treatment note, the Veteran reported that he was in receipt of Social Security Administration disability benefits due to his non-service-connected cardiac disability since approximately 1997.  These records are not relevant to the instant requests to reopen claims for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy or the claim for service connection for left lower extremity peripheral neuropathy.  The Veteran has not alleged that these Social Security Administration records contain evidence pertinent to the issues on appeal.  In addition, this award of Social Security Administration benefits would predate the instant claim for an increased rating for left ear hearing loss and are not relevant to this claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain Social Security Administration records when there is no evidence that they are relevant).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

TDIU Claim

During his August 2011 hearing, the Veteran's representative indicated that the Veteran would be withdrawing his claim for TDIU.  This request was reiterated in an August 2011 statement signed by the Veteran.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by a Veteran or by his authorized representative.  38 C.F.R. § 20.204. In this case, both the Veteran and his representative expressed that the Veteran wanted to withdraw the claim. 

The Veteran has withdrawn his appeal as to this claim, and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the claim of entitlement TDIU, and the claim is dismissed.
 
Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases may also be established based on a legal "presumption" by showing that such manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined by VA and the Department of Defense (DOD) to have operated in an area in or near the Korean Demilitarized Zone (DMZ) in which herbicides were applied.  See 76 Fed. Reg. 4,245-4,250 (Jan. 25, 2011).   If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Petition to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79,  83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Bilateral Upper Extremity and Right
 Lower Extremity Peripheral Neuropathy Claims

An April 2006 rating decision denied the Veteran's claims for service connection for bilateral upper extremity and right lower extremity peripheral neuropathy as a current disability was not established by the record.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

A June 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied neuritis in an accompanying report of medical history.  A June 1974 service discharge examination was also negative for any relevant abnormalities.  In an accompanying report of medical history, the Veteran denied neuritis and denied suffering from an illness or injury other than those already noted in an accompanying report of medical history.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to peripheral neuropathy.

VA treatment records dated through February 2006 and various private treatment records were negative for complaints, treatments or diagnoses related to peripheral neuropathy.

Evidence received since the April 2006 rating decision included VA treatment records dated through February 2010.  Additional service department records were also received.

A December 2009 VA treatment note contained an assessment of a unilateral tremor.

During an August 2011 hearing, the Veteran testified that he experienced trembling in his upper extremities that was not related to Parkinson's disease.  This condition was ongoing during service, and he had been prescribed medication for nerves.

The Veteran's claims for service connection for bilateral upper extremity and right lower extremity peripheral neuropathy were last denied in a March 2008 rating decision as the evidence of record did not establish a current disability.  As such, medical evidence establishing such a disability is required to reopen his claims.

No such evidence has been received.  The newly-submitted VA treatment records do not document current treatment for peripheral neuropathy nor do they establish such a disability.  The Veteran's statements that he has experienced peripheral neuropathy service as a result of exposure to herbicides during service are duplicative of evidence previously considered.

In December 2009, additional service records from Criminal Investigative Division related to a murder investigation the subsequent court-marital of the offender were received.  However, these newly received documents do not identify the Veteran, and are not relevant to the instant claims for service connection for peripheral neuropathy.  These documents, therefore, cannot serve as the basis of consideration of this as an original claim under 38 C.F.R. § 3.156(c)(i).

As none of the additional evidence received since the April 2006 denial establishes a current peripheral neuropathy disability of the bilateral upper extremities or right lower extremity, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received.  These claims are, therefore, not reopened, and the appeals must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Lower Extremity Peripheral Neuropathy

The Veteran contends that his left lower extremity peripheral neuropathy was the result of his in-service exposure to herbicides.

A June 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied neuritis in an accompanying report of medical history.  A June 1974 service discharge examination was negative for any relevant abnormalities.  In an accompanying report of medical history, the Veteran denied neuritis and denied suffering from an illness or injury other than those already noted in an accompanying report of medical history.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to peripheral neuropathy.

Service personnel records noted that the Veteran served in the Republic of Korea from November 1968 to December 1969 with the "226th Signal Company 4th" US Army Missile Command.

In an April 2008 statement, the Veteran wrote that he was sent "close" to the DMZ for training.

A December 2009 VA treatment note contained a diagnosis of left foot peripheral neuropathy.  The Veteran had reported throbbing and burning in his left foot for the past year.

A December 2010 RO Memorandum contained a formal finding of a lack of information required to corroborate exposure to Agent Orange.  Personnel Information Exchange System (PIES) responses indicated that there was no service in Vietnam and no record of herbicide exposure.  While the Veteran's personnel records did show that he was stationed in Korea from November 1968 to December 1969, he was assigned to the 226th Signal Company which was not a unit that is conceded to have been along the DMZ line.

During an August 2011 hearing, the Veteran testified that he was exposed to herbicides while stationed in Chuncheon, Korea with the 226th Signal Outfit.  He also had a temporary duty for training with the I Corps.  His current symptoms included lack of feeling in the feet and swelling.  There was also "no" circulation in the feet.

The Veteran has a current disability as he has been diagnosed with left lower extremity peripheral neuropathy during the course of this appeal.  In order for the Veteran's current disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or it must be linked to his purported exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra

The Veteran's service personnel records indicate that he served in Korea and did not serve in the Republic of Vietnam.  In addition, the Veteran's unit was not among the DOD's identified specific units that served along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  See VA Adjudication Procedural Manual, M21-1-1MR, Part IV.ii.2.C.10.p.  A December 2010 Memorandum from the RO contained a formal finding of a lack of information required to corroborate his claimed exposure to herbicides.  The Board also notes that the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, which are the disabilities for which such presumptive service connection may be granted.  Presumptive service connection for peripheral neuropathy based upon exposure to herbicides is, therefore, not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The evidence also does not establish service connection for peripheral neuropathy on a direct basis.  No competent medical opinion suggesting such a nexus has been submitted.  The Veteran has not alleged a continuity of symptomology, but rather has reported that the symptoms began in 2008 during his December 2009 VA treatment.  The clinical evidence of record has not demonstrated a continuity of symptomology.

The Veteran is not competent to opine as to the etiology of his current left lower extremity peripheral neuropathy as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his left lower extremity peripheral neuropathy and his service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his naked assertions of a relationship between his current left lower extremity peripheral neuropathy and his service, without more, are not probative as to this question.  

The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the Veteran's claim under this theory the doctrine is not for application.   38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Tinnitus

A June 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied ear trouble or hearing loss in an accompanying report of medical history.  A June 1974 service discharge examination was negative for any relevant abnormalities and the Veteran again denied ear trouble or hearing loss in an accompanying report of medical history.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to tinnitus.

A July 2008 VA audiological examination reflected the Veteran's reports of an onset of tinnitus two years earlier.  He described this tinnitus as sounding like a telephone ringing and that there were four to five episodes per day, each such episode lasting 10 to 15 minutes each.  Post service occupational and recreational noise exposure was denied.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was not likely that this tinnitus was related to service.  The examiner explained that the Veteran reported the onset of tinnitus at approximately 2006, and there was no medical evidence or research that supported a nexus between noise exposure and the onset of tinnitus 30 years after such exposure.

In a February 2009 notice of disagreement, the Veteran wrote that he had informed the VA examiner that his tinnitus had worsened over the preceding two years, not that it had begun two years earlier.

During an August 2011 hearing, the Veteran testified that he had experienced ringing in his ears constantly since he left service and that his symptoms had worsened as he aged.  He was exposed to noise during service at the firing range and while working on generators as a mechanic; he used rubber hearing protectors.

The Board notes that although the Veteran was not formally diagnosed with tinnitus by the VA examiner, this disability is diagnosed based solely on subjective reports of symptomology and the Veteran's statements are sufficient to satisfy the requirement of a current tinnitus disability.  In order for his current tinnitus to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that tinnitus manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran, establishes that his in-service military occupational specialty of a wheeled vehicle mechanic exposed him to noise.  This specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible. 

The Veteran has alleged a continuity of tinnitus symptomology since service and the clinical evidence does not contradict this contention.  Although the July 2008 VA examiner noted onset of tinnitus in 2006, the Veteran wrote in a February 2009 statement that he had reported a worsening of these symptoms in the past two years not the onset of such symptoms.  The examiner's opinion appears to be based on an inaccurate factual premise, namely that the tinnitus did not manifest until 30 years following service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is,  therefore, being afforded little, if any, probative value.  No other opinion regarding the etiology of the Veteran's tinnitus has been submitted.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A.   § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted.

Right Ear Hearing Loss

A June 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied ear trouble or hearing loss in an accompanying report of medical history.  An audiological examination revealed the following results, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5

A June 1974 service discharge examination was negative for any relevant abnormalities and the Veteran again denied ear trouble or hearing loss in an accompanying report of medical history.  An audiological examination revealed the following results, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
40

The remaining service treatment records were negative for any complaints, treatments or diagnoses related to right ear hearing loss.

A July 2008 VA audiological examination reflected the Veteran's reports that he first noticed hearing loss eight to nine years earlier.  He had difficulty hearing in noisy environments, such as when the dishwasher was running, and made it difficult to watch television or talk on the telephone.  Military noise exposure included work as a wheeled vehicle mechanic with hearing protection; combat service was denied.  Occupational and recreational noise was denied.  Physical examination found normal middle ear function bilaterally.  An audiological examination revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
55
60

Word recognition scores for the right ear were 90 percent.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of bilateral sensorineural hearing loss was made.  The examiner opined that it was not likely that the Veteran's current right ear hearing loss was incurred during service as there was no documented standard threshold shift in the right ear.

An August 2008 VA treatment note indicated that the Veteran was given two hearing aids.

The Veteran has a current disability as he has right ear hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current right ear hearing loss to be recognized as service connected, the evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

As detailed above, in-service noise exposure is conceded as the Veteran's military occupational specialty of wheeled vehicle mechanic was shown to involve a "Highly Probable" exposure to hazardous noise.  See Fast Letter 10-35 (Sept. 2, 2010).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See Grottveit, supra.  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible. 

The Board notes that the Veteran did satisfy the criteria for right ear hearing loss under 38 C.F.R. § 3.385 during his period of active service, as the June 1974 service discharge examination noted that his Hertz were "40" at the 3000 and 4000 decibels levels.  The July 2008 VA examiner's opinion that it was not likely that the Veteran's current right ear hearing loss was incurred during service appears to be based on an inaccurate factual premise, namely that the right ear hearing loss did not manifest during service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is, therefore, being afforded little, if any, probative value.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A.   § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for right ear hearing loss is warranted.


ORDER

The claim of entitlement to TDIU is dismissed.

New and material evidence not having been received, the claim for service connection for bilateral upper extremity peripheral neuropathy is not reopened.

New and material evidence not having been received, the claim for service connection for right lower extremity peripheral neuropathy is not reopened.

Service connection for left lower extremity peripheral neuropathy is denied.

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to an increased disability rating for the lumbar spine disability and for bilateral hearing loss, as well as, the issues of entitlement to service connection for a cold weather injury to the bilateral feet and PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Lumbar Spine

During the August 2011 hearing, the Veteran testified that his lumbar spine disability had worsened since his last VA examination, which was conducted in March 2006.  Specifically, he testified that his back pain had increased that he had numbness in his left lower extremity.  The Board notes that the March 2006 VA examination contained no findings regarding neurological impairments in the lower extremities but did note that a detailed sensation examination had been conducted.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened disabilities and the possibility of neurological impairments associated with his lumbar spine disability, a new VA examination is required.  

Frozen Feet

As detailed above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.

The Veteran alleges that he sustained a cold injury to his feet while traveling in the back of a truck in Korea.  Service treatment records document multiple complaints of ingrown toenails but do not reflect complaints of a cold weather injury.  A February 2009 VA treatment note from Dr. D. J. reflected the Veteran's reported history of a cold weather injury and opined that these reports were "reinforced by the presence of dystrophic toenails and reduced 5.07 sensation plantarly."  This opinion is insufficient to support a grant of service connection as it does not relate the claimed cold weather injury to service but does provide evidence that this disability may be associated with the Veteran's service.  As such, a VA examination is required to adjudicate the claim for service connection for a cold weather injury to the bilateral feet.

PTSD

The January 2010 rating decision denied the Veteran's claim for service connection for PTSD.  In August 2010, the Veteran filed a statement requesting "re-evaluation" of this rating decision.  The Board is considering this statement to be a timely notice of disagreement.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim for service connection for PTSD to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Bilateral Hearing Loss

In light of the Board's decision granting service connection for right ear hearing loss, his claim of entitlement to a compensable disability rating for his left ear hearing loss must be remanded because the Veteran's hearing impairment must now be evaluated as a single bilateral disability.  In light of the foregoing, and the fact that there has been considerable passage of time since the most recent VA audio examination of the Veteran, the Board concludes he must be afforded a thorough and contemporaneous VA audio examination to assess the nature and extent of his current bilateral hearing impairment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  The examiner shall review the claims file and note such review in the examination report.  All tests deemed necessary by the examiner must be performed.

The examiner shall report the ranges of motion in degrees and not the point in the range of motion when pain becomes apparent.  The examiner must also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner must determine whether there are any bladder or bowel impairments associated with the Veteran's lumbar spine disability.

The examiner shall also note all associated neurologic impairments, including to the lower extremities, as well as its severity, including any foot drop or muscular atrophy.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC shall afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed cold weather injury to the bilateral feet.  The examiner shall review the claims file and note such review in the examination report.  All tests deemed necessary by the examiner must be performed.

Following examination of the Veteran, the examiner is directed to opine whether the Veteran currently has residuals of a cold weather injury to the right and left feet.  

If residuals of a cold weather injury are diagnosed, the examiner is directed to opine as to whether it is at least as likely as not that any such disability had its onset during the Veteran's period of active service, i.e. from June 1968 to July 1974; or, was caused by any incident or event that occurred during his period of service.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed cold weather injury to the bilateral feet. 

A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

3.  The RO/AMC shall afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral sensorineural hearing loss.  The examiner must review the claims file.

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz .  A Maryland CNC Test must also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, and to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for all opinions expressed must be provided. 

4.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

6.  The RO/AMC shall issue a Statement of the Case addressing the claim for service connection for PTSD.  This issue should not be certified to the Board unless a timely substantive appeal is received.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


